[Cite as Bayliss v. Durrani, 2022-Ohio-914.]

                          IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




LOUISE BAYLISS, by and through her :               APPEAL NO. C-190502
husband and next friend STEVEN                     TRIAL NO. A-1602538
BAYLISS,                           :

KEVIN HARTNESS,                                :
                                                     O P I N I O N.
HILLARY HARTNESS,                              :

CAROLYN HURSONG,                               :

WILLIAM HURSONG,                               :

CHRISTOPHER            MCCAUGHEY, :
Administrator of the Estate of SARAH
JUERGENS,

LINDA KALLMEYER-WARD,                          :

KATELYN KAUFFMAN,                              :

AMANDA KOCH,                                   :

RUVIMBO NYEMBA,                                :

   and                                         :

RONALD ROWLEY,                                 :

        Plaintiffs,                            :

   and                                         :

CRYSTAL GARRISON, Administrator :
of the Estate of BILLY SPIVY,

        Plaintiff-Appellant,                   :

  vs.                                          :

ABUBAKER ATIQ DURRANI, M.D.,                   :
                   OHIO FIRST DISTRICT COURT OF APPEALS



CENTER FOR ADVANCED SPINE :
TECHNOLOGIES, INC.,

WEST CHESTER HOSPITAL, L.L.C.,         :

UC HEALTH,                             :

  and                                  :

CINCINNATI         CHILDREN’S :
HOSPITAL MEDICAL CENTER,

     Defendants,                       :

  and                                  :

THE CHRIST HOSPITAL,                   :

     Defendant-Appellee.               :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 23, 2022




Robert A. Winter, Jr., The Deters Law Firm Co. II, P.A., James F. Maus and Shawn
Crawford, for Plaintiff-Appellant,

Dinsmore & Shohl, L.L.P., Jennifer Orr Mitchell, Matthew S. Arend and R. Samuel
Gilley, for Defendant-Appellee.




                                           2
                         OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Judge.

        {¶1}    On May 2, 2016, Billy Spivy and 11 other plaintiffs filed a complaint

against Abubaker Atiq Durrani, the Center for Advanced Spine Technologies

(“CAST”), West Chester Hospital, UC Health, and Cincinnati Children’s Hospital

Medical Center. Spivy’s complaint also included claims against The Christ Hospital

(“TCH”). The other plaintiffs have dismissed their appeals, leaving Crystal Garrison,

administrator of the estate of Billy Spivy,1 as the sole plaintiff-appellant. Garrison

has appealed from the trial court’s judgment dismissing the case against defendant-

appellee TCH for failure to perfect service of process and failure to prosecute.

                                    Factual Background

        {¶2}    On October 18, 2018, the trial court emailed counsel for the parties

and asked if TCH had ever received service of process in Spivy’s case. TCH responded

that it had not. Spivy’s counsel agreed that he had never perfected service of process

upon TCH, but submitted a memorandum arguing that TCH had waived service. On

June 7, 2019, the trial court issued an order wherein it stated that it did not find the

waiver argument persuasive, but it gave Spivy’s counsel time to submit an additional

memorandum on the issue. Counsel submitted the memorandum on July 3, 2019.

The trial court issued its judgment on July 25, 2019. It held that TCH had never

received service of process and had not waived service. The court dismissed the

complaint without prejudice under Civ.R. 41(B) for failure to perfect service of

process and failure to prosecute.




1Pursuant to Civ.R. 25, Crystal Garrison was substituted for plaintiff Billy Spivy on April 24, 2019,
due to Spivy’s death during the pendency of the case.


                                                     3
                      OHIO FIRST DISTRICT COURT OF APPEALS



                             Sole Assignment of Error

       {¶3}   In a single assignment of error, appellant argues the trial court erred

by dismissing the claims against TCH.

       {¶4}   In Maryhew v. Yova, 11 Ohio St.3d 154, 156, 464 N.E.2d 538 (1984),

the Ohio Supreme Court held that a court must possess personal jurisdiction over a

party in order to render a valid judgment against that party. Personal jurisdiction

“may be acquired either by service of process upon the defendant, the voluntary

appearance and submission of the defendant or his legal representative, or by certain

acts of the defendant or his legal representative which constitute an involuntary

submission to the jurisdiction of the court.” Id.

       {¶5}   “In order for a judgment to be rendered against a defendant when he is

not served with process, there must be a showing upon the record that the defendant

has voluntarily submitted himself to the court’s jurisdiction or committed other acts

which constitute a waiver of the jurisdictional defense.” State ex rel. Skyway Invest.

Corp. v. Ashtabula Cty. Court of Common Pleas, 130 Ohio St.3d 220, 2011-Ohio-

5452, 957 N.E.2d 24, ¶ 16, quoting Maryhew at 156-157.

       {¶6}    “The determination by the trial court of the question of sufficiency of

service of process is a matter in its sound discretion.” Bell v. Midwestern

Educational Servs., 89 Ohio App.3d 193, 203, 624 N.E.2d 196 (2d Dist.1993). We

hold that the question of whether a defendant waived service through its appearance

in the case is also suited for an abuse-of-discretion review.

       {¶7}   Appellant contends TCH waived service by its “appearance” on four

occasions. TCH argues it did not waive service because the alleged appearances cited

by appellant all involved the parties’ use of “mass-filing mechanisms” (referred to in




                                               4
                      OHIO FIRST DISTRICT COURT OF APPEALS



these proceedings as “exhibit A filings”). The present case is one of hundreds of cases

filed by former patients against Durrani, CAST, and local hospitals stemming from

the alleged medical malpractice of Durrani. In order to avoid wasting time drafting

and filing identical motions in each individual case, the parties and the trial court

agreed to allow documents to be filed en masse utilizing the “exhibit A” technique.

The parties list all of the cases affected by that particular filing in exhibit A, attach it

to the filing, and reference “exhibit A” in the case caption.

       {¶8}    On May 10, 2018, counsel for Spivy filed a notice of deposition of “Dr.

Charles Mehlman for All Purposes Under the Civil Rules of Ohio.” The exhibit A

attached to the notice included the case number of the current action. When Dr.

Mehlman’s deposition transcript was filed on June 25, 2018, it listed 440 plaintiffs in

exhibit A, including Spivy. TCH contends it was actively defending ten of those cases,

and therefore attended the deposition for purposes of those ten cases. TCH did not

ask any questions or raise any objections related to Spivy or any of the other

plaintiffs in the present case.

       {¶9}    On    June    4,   2018,    counsel    for   Spivy   filed   a   notice   of

the deposition of Dr. Steven Agabegi. The exhibit A attached to the notice included

the case number of the current action. When Dr. Agabegi’s deposition transcript was

filed on June 25, 2018, it listed 440 plaintiffs in exhibit A, including Spivy. TCH

attended the deposition of Dr. Agabegi, but did not ask questions or raise objections

related to Spivy.

       {¶10} On June 2, 2018, counsel for Spivy filed a “motion for discovery on

[TCH] and Good Samaritan cases” in 76 separate cases (including Spivy’s case) using

the exhibit A technique. On June 8, 2018, TCH and Good Samaritan Hospital filed a




                                                 5
                     OHIO FIRST DISTRICT COURT OF APPEALS



joint memorandum opposing the motion for discovery. TCH and Good Samaritan

argued generally that discovery was “untimely and unwarranted in any of the Exhibit

A cases.” Neither TCH nor Good Samaritan referenced Spivy in the memorandum.

       {¶11} On April 15, 2019, TCH, Good Samaritan, TriHealth, Inc., Children’s

Hospital, and Durrani filed a joint motion for contempt and sanctions against the

Deters Law Firm, several of its attorneys, and Eric Deters, a former attorney and

current paralegal for the Deters Law Firm, for alleged violations of the trial court’s

gag order. The exhibit A attached to the motion listed 167 plaintiffs, including Spivy.

       {¶12} The trial court found that all four alleged appearances were associated

with multiple other Durrani cases unrelated to the present case. It further found that

the motion for contempt dealt with a collateral matter. Therefore, the court held that

TCH never appeared for purposes of the present case and none of the four alleged

appearances constituted a waiver by TCH of its right to service of process.

       {¶13} Appellant argues that TCH’s failure to make a limited or special

appearance on the four occasions described above means that it waived service.

       {¶14} However, the Ohio Rules of Civil Procedure have abolished any

distinction between “general” and “special” appearances. Civ.R. 12(B) through (H)

delineate the methods of asserting defenses and objections. Staff Notes to Civ.R.

12(B). “Rule 12(G) follows up the abolition of the special appearance in Rule 12(B)

by actually compelling the defendant who makes a motion to include therein all

defenses and objections then available to him which this rule permits to be raised by

motion.” (Emphasis added.) Staff Notes to Civ.R. 12(G).

       {¶15} The abolition was recognized by the Ohio Supreme Court in Maryhew,

11 Ohio St.3d at 156, 464 N.E.2d 538. The court stated:




                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



      Prior to the adoption of the Rules of Civil Procedure, appearances were

      classified as either special or general. * * * To resolve the question

      presented, we no longer need to look to the facts in order to determine

      whether there has been a special or general appearance. Today we only

      have a general appearance under the Rules of Civil Procedure. To

      determine whether the trial court obtained personal jurisdiction over the

      defendant, pursuant to those rules, we need only address whether there

      has been a waiver of the jurisdictional defenses, rather than the type of

      appearance.

Id.

       {¶16} Civ.R. 12 requires that a defendant who files a responsive pleading or a

motion to dismiss include therein “all defenses and objections then available to him

which this rule permits to be raised by motion.” Staff Notes to Civ.R. 12(G). Failure

to do so can constitute a waiver of the defense of lack of service of process.

       {¶17} Appellant points us to several examples where a party waived service

through its filings or by appearing before the court. See, e.g., Michigan Millers Mut.

Ins. Co. v. Christian, 153 Ohio App.3d 299, 2003-Ohio-2455, 794 N.E.2d 68, ¶ 8 (3d

Dist.) (entering initial appearance and moving for a continuance without objecting to

lack of service); Alliance Group v. Rosenfield, 115 Ohio App.3d 380, 388, 685 N.E.2d

570 (1st Dist.1996) (party appeared in court and acknowledged the counterclaims

filed against it without objecting to lack of service); Spearman v. Sterling Steamship

Co. 171 F.Supp. 287, 289 (E.D.Pa.1959) (waiver where the defendant called for and

obtained the deposition of the plaintiff and then waited 15 months before filing an

answer); Lawson Milk Co. v. City of Cleveland Dist., 8th Dist. Cuyahoga No. 36002,




                                                7
                      OHIO FIRST DISTRICT COURT OF APPEALS



1977 Ohio App. LEXIS 9383, *4 (July 28, 1977) (“It is clear the City entered a general

appearance below, thus subjecting itself to the jurisdiction of the court.”).

       {¶18} But none of those examples are applicable here because the four

alleged appearances made by TCH were associated with multiple other Durrani cases

and TCH did not appear for purposes of the present case. TCH did not make a

responsive filing and fail to raise the defense of lack of service of process in that

filing. And a defendant is not required to make a responsive filing solely for the

purpose of raising the defense of lack of service of process. See Maryhew, 11 Ohio

St.3d at 157, 464 N.E.2d 538 (“Inaction upon the part of a defendant who is not

served with process, even though he might be aware of the filing of the action, does

not dispense with the necessity of service.”).

       {¶19} Appellant contends that to affirm dismissal of the case would sanction

legal gamesmanship by allowing TCH to argue the merits of its case while keeping

insufficiency of process in reserve as a way to get the case dismissed if it did not like

the outcome on the merits. See Ptak v. Maringer, 8th Dist. Cuyahoga No. 49958,

1986 Ohio App. LEXIS 5214, *7 (Jan. 2, 1986) (“A party cannot invoke a court’s

jurisdiction when it is to that party’s benefit and then claim the court lacks personal

jurisdiction over him when it may be to the party’s detriment.”). However, Ptak

involved filings in a single case, and not the mass filings utilized in the present case.

       {¶20} Furthermore, that argument was rejected by the court in Bell, 89 Ohio

App.3d at 204, 624 N.E.2d 196, citing Maryhew at 159, which stated, “Whether the

lawsuit is a game or a serious search for truth and the fixation of blame, it is and

must be played by certain rules and we cannot disregard those rules to assist a party

who has failed to abide by them.” Appellant failed to perfect service of process upon




                                                 8
                      OHIO FIRST DISTRICT COURT OF APPEALS



TCH and TCH did not waive service. This court may not disregard the Ohio Rules of

Civil Procedure in order to aid appellant.

       {¶21} TCH did not appear for purposes of the present case under the Ohio

Rules of Civil Procedure.

                                      Conclusion

       {¶22} The sole assignment of error is overruled and the judgment of the trial

court is affirmed.

                                                                      Judgment affirmed.

ZAYAS, P.J., and BOCK, J., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                9